   Case 20-00343        Doc 28 Filed 01/21/21 Entered 01/21/21 10:31:53                  Desc Main
                           UNITEDDocument
                                   STATES BANKRUPTCY
                                              Page 1 of 1 COURT
                             NORTHERN DISTRICT OF ILLINOIS

                                            Eastern Division

 In Re:                                                          ) BK No.: 20-13842
 George Asiedu                                                   )
                                                                 ) Chapter: 13
                                                                 )
                                                                 ) Honorable Timothy Barnes
                                                                 )
                                       Debtor                    )
 George Asiedu                                                   ) Adv. No.: 20-00343
                                                                 )
                                       Plaintiff                 )
                                                                 )
 BOA, Bac Home Loan-Penny Mac Loan Serv., et al.
                                                                 )
                                                                 )
                                       Defendants                )

                           ORDER DENYING MOTION TO EXTEND TIME


        This matter coming to be heard on the Motion to Extend Time for the Plaintiff’s Deadline for
 Discovery (the "Motion") filed by Plaintiff George Asiedu; due notice having been given,


   IT IS ORDERED THAT

            1. The Movant failed to comply with Rule 9013-1(E)(2) of the Local Bankruptcy Rules of
the United States Bankruptcy Court for the Northern District of Illinois by scheduling the Motion far
outside the thirty days required by the rule. For failure to comply with the rule and as authorized by the
rule, the Motion is therefore denied without prejudice and without a hearing.




                                                               Enter:


                                                                        Timothy A. Barnes
 Dated: January 21, 2021
                                                                        United States Bankruptcy Judge
